DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “connected one another” in line 12.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “connected to one another.”
Claim 1 recites the limitation “said adjacent projections” in lines 14, 15, and 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the concave portions” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is indefinite as claim 6 recites “The sole structure as claimed in claim 1…” however claim 1 is directed to “A mat structure.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 6389713 B1), in view of Sugiyama (US 4798010) and Mayer (US 2014/0331518 A1).
With respect to claim 5, Kita discloses a mat structure for mounting on a shoe body (abstr.), comprising an outsole layer – element 5, a rigid layer – element 3b, an elastic piece - element 4, and a soft layer – element 3a, which are superimposed upon one another (abstr., col. 2, lines 5-30, col. 8, lines 50-67, col. 9, lines 1-21, 49-52, col.11, lines 60-65), Fig. 1).  The rigid layer – interpreted as corresponding to element 3b – is attached to one side of the outsole (col. 8, lines 57-58), one surface of the rigid layer having a wavy shape and including at least one convex portion and at least one concave portion, a surface of the convex portion having an arc-shaped shape, and the concave portion being located between two convex portions (Fig. 1); the elastic piece is a wavy piece having one surface attached to the surface of the rigid layer – implied in Fig. 1, and is made of an elastically deformable material, a wavy shape of the elastic piece matching a shape of the surface of the rigid layer, the elastic piece having a plurality of projections and recesses connected to one another, the projections and recesses being arc-shaped and arranged at intervals, every two adjacent projections and a corresponding one of the recesses between the every two adjacent projections define an accommodating space, the projections being attached to the surface of the convex portions, the recesses being located in the concave portion (col. 8, lines 50-67, col. 9, lines 12-17, Fig. 1); the soft layer having one surface attached to another surface of the elastic piece (col. 6, lines 4-5), wherein the soft layer is disposed in the accommodating spaces and located between two adjacent projections (Fig. 1), and the material of the soft layer is softer than that of the rigid layer (col. 9, lines 48-51).
Kita is silent with respect to the outsole being made of anti-skid material, and thus being an anti-skid layer.  Sugiyama discloses a sole of a sports shoe (abstr.), wherein the outsole is made of an anti-skid material – element 3 – and thus it is an anti-skid layer (abstr., col. 3, lines 54-60, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the outsole of Kita of anti-skid layer to provide friction properties to the sole, and thus to form the outsole of Kita as an anti-skid layer, as anti-skid outsoles are known in the art of sports shoes, and Kita is also directed to a sports shoe (abstr.).
Kita and Sugiyama are silent with respect to an insole layer attached to another surface of the elastic piece, therein the insole layer covers the elastic piece and the soft layer, the projections directly abutting the insole layer. 
Mayer discloses a sole comprising an elastic piece - element 2 – wherein an insole layer – front sheet 15 interpreted as corresponding to the insole layer – covers and is attached to a surface of an elastic piece, projections directly abutting the insole layer (abstr., 0061, 0074, Figs. 4, 10, and 12).  Kita discloses projections reaching an upper surface of the soft layer – element 3a – (col. 11, lines 5-23, Fig. 8).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the mat structure of Kita and Sugiyama with an insole layer as disclosed in Mayer, as it is known in the art of footwear soles to provide an insole layer attached to a surface of an elastic piece.  Since the projections of Kita reach an upper surface of the soft layer (Fig. 8), it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the mat structure of Kita, Sugiyama and Mayer, the insole layer would cover the elastic piece and the soft layer, the projections directly abutting the insole layer, the projections’ crests being aligned with the upper surface of the soft layer, as changes in size are within the purview of a person skilled in the art (MPEP 2144.05).
Regarding claim 2, Kita, Sugiyama and Mayer teach the mat structure of claim 1.  Sugiyama discloses the anti-skid material such as rubber (col. 3, lines 54-60).
As to claim 3, Kita, Sugiyama and Mayer teach the mat structure of claim 1.  Kita discloses the elastic piece including a top surface and a bottom surface opposite each other, the bottom surface abutting surfaces of the convex portions and the concave portions, and the accommodating spaces being located on the top surface (Fig. 1).  Sugiyama discloses that elements of mat structures are attached to each other with a help of an adhesive (col. 2, lines 15-24), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach the bottom surface to the convex portions and the concave portions as it is known in the art to attach elements of the mat structure to each other.
With respect to claim 4, Kita, Sugiyama and Mayer teach the mat structure of claim 1.  Kita discloses the elastic piece includes a front end and a rear end opposite each other, an extending direction between the front end and the rear end is a longitudinal direction, the elastic piece includes an inner side and an outer side opposite each other, an extending direction between the inner side and the outer side is a transverse direction, the projections and recesses of the elastic piece are arranged in sequence along the longitudinal direction, and the projections and the recesses extend along the transverse direction (col. 8, lines 30-39, Figs. 7-9).
Regarding claim 5, Kita, Sugiyama and Mayer teach the mat structure of claim 1.  Kita discloses the structure wherein distances between the respective adjacent projections are different, the elastic piece includes a forefoot section and a heel section, the forefoot section is closer to the front end than the heel section, the heel section is closer to the rear end than the forefoot section, an arch section is connected between the forefoot section and the heel section, a distance between every two adjacent projection in the forefoot section is a first distance, a distance between every two adjacent projections in the heel section is a second distance, a distance between every two adjacent projections in the arch section is a third distance, and the third distance is greater the first distance and the second distance (Figs. 5 and 10).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita, in view of Sugiyama and Mayer, and further in view of Chang et al. (US 2003/0003317 A1) (“Chang”).
Kita, Sugiyama and Mayer teach the sole structure of claim 1.  Mayer discloses an elastic piece formed of steel (abstr., 0014, 0069).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the elastic piece of Kita of steel, as Kita provides nonlimiting examples of materials of the elastic piece (col. 9, lines 12-21), as elastic pieces made of steel are known in the art of footwear soles. Mayer does nor specify the steel is Chromium Molybdenum Vanadium Steel.  Chang discloses that Chromium Molybdenum Vanadium Steel is used in shoe soles (abstr., 0017, 0018).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the elastic piece of Kita of Chromium Molybdenum Vanadium Steel as it is known in the art of shoe soles to use that type of steel.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.   In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783